Citation Nr: 1700321	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-28 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from March 9, 1945 to July 20, 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Veteran and his spouse testified during a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  The Veterans Law Judge who conducted the March 2015 hearing is currently unavailable to participate in a decision on the Veteran's appeal.  In light of this, the Veteran was offered a hearing before another Veterans Law Judge in August 2016, and advised that if he did not respond within 30 days of the letter, the Board would assume he did not want another Board hearing.  He did not respond to the letter.  Consequently, the Board finds that he does not desire another Board hearing.

In a July 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure during service.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2016 Order, the Court vacated the July 2015 Board decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (Joint Motion) of the Veteran and Secretary of Veterans' Affairs (the Parties).  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7101(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for prostate cancer and contends that his prostate cancer is the result of exposure to ionizing radiation while stationed in Japan between 1945 and 1946.  As a matter of background, the Veteran served aboard the U.S.S. LST 816 from August 24, 1945, to June 7, 1946, and is verified to have been in the vicinity of Hiroshima, Japan on multiple occasions in 1946.  The Veteran was diagnosed with prostate cancer in May 1998.

As noted in the July 2015 decision, while the Veteran participated in the occupation of Hiroshima between August 6, 1945, and July 1, 1946, and is therefore considered a "radiation-exposed Veteran" under the applicable regulations, prostate cancer is not among the list of diseases potentially entitled to presumptive service connection under 38 C.F.R. 3.309(d)(2).  Accordingly, the Veteran is not entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, if a "radiogenic disease" is not eligible for service connection on a presumptive basis, and it is contended that the disease is a result of exposure to ionizing radiation in service, the Veteran may be entitled to special development procedures for determining whether the particular disease may be related to ionizing radiation.  Those procedures include obtaining a dose assessment of exposure to radiation in service, and referral to the Under Secretary for Benefits for an advisory opinion on whether the Veteran's radiogenic disease is related to his in-service radiation exposure.  See 38 C.F.R. § 3.311.

The criteria used to determine the Veteran's participation and radiation exposure included the Veteran's statements that he was stationed aboard the U.S.S. LST 816 at Tokyo, Hiroshima, and Nagasaki during 1945; witnessed two tests from the deck of his ship; and remained in the explosion area for 6 months and experienced all manner of atmospheric and light changes.  The criteria also included information from historical records, documents, and scientific principles or studies to include his exact dates aboard the U.S.S. LST 816 between August 24, 1945 and June 7, 1946; his promotion to Fireman First Class (F1C) on January 1, 1946; and that his ship was in the vicinity of Hiroshima, at Hiro Wan and Kure, during January 13 to 14, and 18 to 23, 1946, and February 17 to 22, 1946.  For the specific dates he was verified to be in the vicinity of Hiroshima, dose estimates were based on the presumption that he was at the "hottest" spot in the hypocenter or in the downwind fallout area, whichever provided the highest exposure potential.  For inhalation dose calculation, the intake of contaminants was characterized by parameters with values chosen to maximize the internal dose.  On February 4, 2013, the Veteran agreed that the given scenario fully included his best and most current representations on the details of his participation; contained reasonable conditions, estimates, and assumptions to be used for his dose assessment; and that he had no additional information to provide.

In April 2013, the Defense Threat Reduction Agency (DTRA) issued a dose assessment of exposure. The dose reconstruction applied to the Veteran's scenario description originated from the report Radiation Dose Reconstruction: U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F). The reconstruction was based on the worst case assumptions for the Veteran's scenario.  Based on this, his total external gamma dose was 0.004 rem; his upper bound total external gamma dose was 0.011 rem; his internal committed alpha dose to the prostate was 0.0 rem; and upper bound committed alpha dose to the prostate was 0.0 rem.  The internal committed beta plus gamma dose to the prostate was 0.0 rem and upper bound committed beta plus gamma dose to the prostate was 0.0 rem. It was noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  The dose assessment of exposure was subsequently forwarded to the Under Secretary for Benefits for an advisory opinion on the nexus between the Veteran's radiation exposure and his present prostate cancer. 

In August 2014, the Director of the Post 9-11 Environmental Health Program, writing on behalf of the Under Secretary for Benefits, issued an advisory opinion based on the dose assessment of exposure.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  The exposure rate was assumed as a single acute dose in the earliest year of exposure (1946), which tends to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 0.01 percent for prostate cancer. In view of the probability given, the Director opined that it is not likely that the Veteran's prostate cancer can be attributed to radiation exposure while in military service.

In his March 2015 hearing before the Board, the Veteran contended that his dose assessment of exposure should be higher because he was required to leave his ship and go on land as part of his duties in the vicinity of Hiroshima, and that he believed the estimate was made based merely upon his ship being anchored near Hiroshima.  

In the July 2016 Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons or bases for its determination that VA fully assisted the appellant in adjudicating his claim and its overall conclusion that the DTRA dose estimate was correct because it appeared to the parties to the Joint Motion that the DTRA's radiation dose estimate did not include the appellant's purported exposure in both Hiroshima and Nagasaki.  The parties notes that although the January 2013 Scenario of Participation included the appellant's statements of service at Hiroshima and Nagasaki in Part II, the Information in Part III only referenced that his ship was in the "vicinity of Hiroshima."  The parties further noted that the April 2013 response from the DTRA makes no mention of Nagasaki, and that it was unclear whether his purported service in that location was considered in the calculation of the radiation dose estimate.  The Joint Motion lastly noted that the July 2013 request from the Director only noted presence in the "VA-defined Hiroshima area."  

Applicable to the Veteran's claim, 38 C.F.R. § 3.311 (a)(1) requires that "an assessment will be made as to the size and nature of the radiation dose or doses".  Also applicable to the Veteran's claim, 38 C.F.R. § 3.311 (a)(2)(iii) provides that the Under Secretary for Health "will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies".  As such, a dose estimate must be obtained. 

Further, in accordance with 38 C.F.R. § 3.311 (b), before adjudication, the claim "will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section."  38 C.F.R. § 3.311 (c)(1) requires that the Under Secretary for Benefits, which may request an advisory medical opinion from the Under Secretary for Health, inform the RO whether it is at least as likely as not or whether there is no reasonable possibility that the Veteran's disease resulted from in-service radiation exposure.  After obtaining a dose estimate, the claim must be referred to the Under Secretary for Benefits. 

The Board notes that 38 C.F.R. § 3.311 (c)(2) provides that "[i]f the Under Secretary for Benefits, after considering any opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility, the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall refer the matter to an outside consultant in accordance with paragraph (d) of this section."

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.311 (a)(1) (2016), obtain a radiation dose estimate that takes into account that the Veteran was stationed aboard the U.S.S. LST 816 at Tokyo, Hiroshima, and Nagasaki during 1945; witnessed two tests from the deck of his ship; and remained in the explosion area for 6 months and experienced all manner of atmospheric and light changes.  It should be noted that the Veteran served aboard the U.S.S. LST 816 between August 24, 1945 and June 7, 1946; he was promoted to Fireman First Class (F1C) on January 1, 1946; and his ship was in the vicinity of Hiroshima, at Hiro Wan and Kure, during January 13 to 14, and 18 to 23, 1946, and February 17 to 22, 1946.  It must also be noted that the Veteran was required to leave his ship and go on land as part of his duties in the vicinity of Hiroshima.

2.  After completion of the above, in accordance with 
38 C.F.R. § 3.311 (b) (2016) and 38 C.F.R. § 3.311 (c) (2016), refer the claim to the Under Secretary for Benefits to determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's prostate cancer is related to the Veteran's service, including ionizing radiation exposure.  The opinion should be based on a dose estimate which contemplates all the information noted above, and specifically considers that the Veteran was required to leave his ship and go on land as part of his duties in the vicinity of Hiroshima; he was not merely in close proximity to the area.

3.  Per 38 C.F.R. § 3.311 (c) (2) (2016), if the Under Secretary for Benefits is unable to provide a determination to the above inquiry, it must refer the matter to an outside consultant in accordance with 38 C.F.R. § 3.311 (d) (2016). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

